PER CURIAM.
We should in this case follow the practice of the state courts under the above law, by granting the motion, if it did riot contradict a written rule of this court, which directs pleadings, rules and judgments, for want of appearance or filing pleas, to be transacted at rules, to be held monthly in the clerk’s office. In this case, the summons having been served, the plaintiff should have ruled the defendant to appear and plead, and if he had failed to do so, he might have entered up judgment, by default, nisi; which this court would, upon motion, make absolute or set aside, upon the defendant’s entering his appearance and pleading to issue. The courts of this state having so construed the above law, as to give judgment, although the declaration was not filed before the return day, this court would also dispense with it, if it be filed before the rule to appear and plead is entered. The motion is, therefore, overruled.